Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 4-6 claim “each of the side faces of the other tooth portions”, but it is unclear what is being designated as the “other tooth portions”, the inner tooth portions or the outer tooth portions. For the purposes of furthering examination, claims 4-6 will be treated as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1 (JP S59-127946).
Regarding claim 1, D1 teaches a double-sided toothed belt (3) comprising:
	a plurality of inner tooth portions (6) arranged on an inner circumferential side of the belt at a predetermined pitch in a longitudinal direction of the belt (D1 translation, page 3); and
	a plurality of outer tooth portions (5) arranged on an outer circumferential side of the belt at a predetermined pitch in the longitudinal direction of the belt (D1 translation, page 3), wherein
	the pitch of the inner tooth portions and the pitch of the outer tooth portions are equal to each other, and the positions of the inner tooth portions and positions of the outer tooth portions coincide in the longitudinal direction of the belt (D1 translation, page 3), and
	tooth shapes of the inner tooth portions and the outer tooth portions are not similar to each other (D1 translation, page 4).

Regarding claim 2, D1 teaches the double-sided toothed belt of claim 1 disclosed above, and further teaches that the inner tooth portions (6) and the outer tooth portions (5) have side face shapes different from each other (5a, 6a, 6b)(D1, pages 3-5 and figs 3-4).

Regarding claim 3, D1 teaches the double-sided toothed belt of claim 2 disclosed above, and further teaches that either the inner tooth portions (6) or the outer tooth portions (5) have side faces of flat faces (6a, 6b) and the other tooth portions have side faces of curved faces (5a)(D1 translation, pages 3-5 and figs 3-4). 

Regarding claim 4, D1 teaches the double-sided toothed belt of claim 3 disclosed above, and further teaches each of the side faces of the other tooth portions is a convex curved face (5a) bulging outward (D1 translation, pages 3-5 and figs 3-4). 

Regarding claim 5, D1 teaches the double-sided toothed belt of claim 4 disclosed above, and further teaches each of the side faces of the other tooth portions includes a circular arc face (it is inherent that the curve in fig 4 would contain a circular arc face somewhere within it)(D1 translation, pages 3-5 and figs 3-4). 

Regarding claim 6, D1 teaches the double-sided toothed belt of claim 5 disclosed above, and further teaches each of the side faces of the other tooth portions has a face shape in which a plurality of circular arc faces are combined (D1 translation, pages 3-5 and figs 3-4). As the profile of the other tooth portion in fig 4 is obviously not a complete semicircle (“substantially semicircular”), but is “circularly curved”, it is inherent that the side faces of said other tooth portion would be made up of a plurality of circular arc faces (fillets).

Regarding claim 7, D1 teaches the double-sided toothed belt of claim 3 disclosed above, and further teaches that the other tooth portions are the outer tooth portions (5).

Regarding claim 8, D1 teaches the double-sided toothed belt of claim 1 disclosed above, and further teaches that the hardness of a rubber forming the inner tooth portions (6) and a hardness of a rubber forming the outer tooth portions (5) are equal to each other – as both tooth profiles are formed as a single part on the same rubber belt, the tooth portions would have the same rubber hardness (D1 translation, pages 3-5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Macchiarulo et al (US 4708703 A), Fan et al (US 8206251 B2), Duke et al (US 8672788 B2), Roberts (US 3441641 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/E.R.K./Examiner, Art Unit 3651